Exhibit 10.52

 

REVOLVING NOTE

 

$25,000,000.00

   October 25, 2004      Chicago, Illinois

 

FOR VALUE RECEIVED, the undersigned, (hereinafter “Co-Borrowers”), hereby,
jointly and severally, PROMISES TO PAY to the order of THE CIT GROUP/BUSINESS
CREDIT, INC. (“Lender”), or its registered assigns, at the principal office of
Fleet Capital Corporation, as agent for such Lender, or at such other place in
the United States of America as the holder of this Note may designate from time
to time in writing, in lawful money of the United States of America and in
immediately available funds, the principal amount of TWENTY-FIVE MILLION DOLLARS
($25,000,000.00) or such lesser principal amount as may be outstanding pursuant
to the Loan Agreement (as hereinafter defined) with respect to the Revolving
Credit Loan, together with interest on the unpaid principal amount of this Note
outstanding from time to time.

 

This Note is one of the Revolving Credit Notes referred to in, and issued
pursuant to, that certain Fourth Amended and Restated Loan and Security
Agreement dated as of October     , 2004, by and among Co-Borrowers, the lender
signatories thereto (including Lender) and Fleet Capital Corporation (“Fleet”),
as agent for such Lenders (Fleet in such capacity “Agent”) (hereinafter amended
from time to time, the “Loan Agreement”), and is entitled to the benefit and
security of the Loan Agreement. All of the terms, covenants and conditions of
the Loan Agreement and the Security Documents are hereby made a part of this
Note and are deemed incorporated herein in full. All capitalized terms herein,
unless otherwise specifically defined in this Note, shall have the meanings
ascribed to them in the Loan Agreement.

 

The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Loan Agreement and, if not sooner
paid in full, on October     , 2009, unless the term hereof is extended in
accordance with the Loan Agreement. Interest thereon shall be paid until such
principal amount is paid in full at such interest rates and at such times as are
specified in the Loan Agreement.

 

Upon and after the occurrence, and during the continuation, of an Event of
Default, this Note shall or may, as provided in the Loan Agreement, become or be
declared immediately due and payable.

 

The right to receive principal of, and stated interest on, this Note may only be
transferred in accordance with the provisions of the Loan Agreement.

 

Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by Co-Borrowers.

 



--------------------------------------------------------------------------------

Revolving Note Signature Page

 

This Note shall be interpreted, governed by, and construed in accordance with,
the internal laws of the State of Illinois.

 

PW EAGLE, INC., a Minnesota corporation and successor by merger to Extrusion
Technologies, Inc. By:  

/s/ Dobson West

    Name:  

Dobson West

    Title:  

Secretary

 